Order entered January 22, 2014.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00038-CV

  IN RE MICHAEL ALLYN CONNER AND IESI SOLID WASTE SERVICES, Relator

                  Original Proceeding from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 04-2044

                                             ORDER
       The Court has before it relators’ petition for writ of mandamus. Based on the Court’s

opinion of this date, we DENY relators’ Petition for Writ of Mandamus. We ORDER that

relators bear the costs of this original proceeding.




                                                        /s/   LANA MYERS
                                                              JUSTICE